         Case 1:19-cr-00804-VEC Document 111 Filed 05/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           ECF CASE
                                              )
UNITED STATES OF AMERICA                      )
                                              ) NOTICE OF APPEARANCE AND REQUEST
               v.                             )      FOR ELECTRONIC NOTIFICATION
                                              )                   S1 19 Cr. 804 (VEC)
ZHONGSAN LIU,                                 )
                                              )
                       Defendant.             )



TO:     Clerk of Court
        United States District Court
        Southern District of New York

        The undersigned attorney respectfully requests the Clerk to note her appearance in this case

and to add her as a Filing User to whom Notices of Electronic Filing will be transmitted in this

case.

                                                            Respectfully submitted,

                                                            AUDREY STRAUSS
                                                            United States Attorney for the
                                                            Southern District of New York


                                                      by:
                                                            Elinor L. Tarlow
                                                            Assistant United States Attorney
                                                            (212) 637-1036
